Citation Nr: 1543041	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO. 11-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable rating, effective January 29, 1993 for bilateral spondylosis at L5 with residual degenerative intervertebral disc disease of the lower lumbar segments and spinal stenosis with radicular irritation into the left lower extremity (hereinafter low back disorder).  

2. Entitlement to a rating in excess of 20 percent for the Veteran's low back disorder, effective February 10, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

In September 2006, the RO granted the Veteran's claim of entitlement to service connection for a low back disorder and assigned a 60 percent rating, effective July 29, 2004. The Veteran disagreed with that effective date and appealed to the Board of Veterans' Appeals (Board). 

In December 2010, the Board granted the Veteran's claim of entitlement to an effective date of January 29, 1993 for service connection for his low back disorder. 

In January 2011, the RO implemented the Board's decision and assigned a noncompensable rating for the Veteran's low back disorder, effective January 29, 1993. The RO confirmed and continued the 60 percent rating, effective July 29, 2004. The Veteran disagreed with the noncompensable rating, and this appeal ensued. 

In June 2011, the RO confirmed and continued the noncompensable rating for the Veteran's low back disorder, effective January 29, 2003. The RO assigned a 20 percent rating for the Veteran's low back disorder, effective February 10, 2003 and confirmed and continued the 60 percent rating, effective July 29, 2004. However, those actions did not represent a full grant of the benefits sought on appeal and the case was returned to the Board for further appellate consideration. 

In May 2015, during the course of the appeal, the Veteran had a hearing at the Board's Office in Washington, D.C. before the Veterans Law Judge whose signature appears at the end of this decision. At the hearing, the issue was characterized as entitlement to an earlier effective date for the 60 percent rating for the Veteran's service-connected low back disorder. However, as noted on the title page, the issues have been recharacterized as entitlement to increased ratings for the time periods indicated. Such recharacterization encompasses the earlier effective date claim and better reflects the scope of the appeal. 


FINDINGS OF FACT

1. Effective January 29, 1993 through February 9, 2003, the evidence is in approximate balance indicating that the Veteran's service-connected low back disorder, as confirmed by X-ray evidence of degenerative changes was manifested primarily by longstanding subjective complaints of pain.  

2. Effective February 10, 2003 through January 28, 2004, the Veteran's service-connected low back disorder was confirmed by X-ray evidence of degenerative changes and manifested primarily by longstanding subjective complaints of pain, flexion to 50 degrees, muscle spasm, and straightening of the lordotic curve. 


CONCLUSIONS OF LAW

1. The criteria have been approximated for an initial 10 percent rating, effective January 29, 1993 through February 9, 2003, for a low back disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to February 10, 2003). 


2. The criteria have not been met for a rating excess of 20 percent, effective February 10, 2003 through July 28, 2004, for a low back disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003 and codified as revised at 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243 and General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

On January 29, 1993, the RO received the Veteran's application for entitlement to service connection for a low back disorder. In September 2006, the RO granted the Veteran's claim of entitlement to service connection for a low back disorder and assigned a 60 percent rating, effective July 29, 2004. 

Because it is derived from the initial service connection claim, the issue of entitlement to an earlier effective date is considered a "downstream" issue. Grantham v. Brown, 114 F.3d 1156 (1997). Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the earlier effective date claim, such notice is not required in this case. 

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter (in this case, the claim of entitlement to service connection for a low back disorder), and the notice of disagreement raised a new issue (in this case, the claim for an earlier effective date), the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue. See VAOGCPREC 8-03. The Board is bound by that opinion. 38 U.S.C.A. § 7104(c) (West 2002). VA has therefore complied with its duty to notify and assist the Veteran in the development of his claim of entitlement to an effective date earlier than July 29. 2004 for a 60 percent rating for his service-connected low back disorder. 

In developing the record, the RO obtained or ensured the presence of the Veteran's service treatment records, post-service records reflecting his treatment and/or examination by VA and private health care providers; his Social Security records, and the transcript of his May 2015 hearing. 

The hearing transcript shows that the Veterans Law Judge explained the issue fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claims and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

During his hearing, the Veteran testified that his level of low back pain and disability was the same in January 29, 1993 as it was on July 29, 2004, when his 60 percent disability rating became effective. Therefore, he maintained that the 60 percent rating should have become effective January 29, 1993. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that assertion. While the Board will grant a 10 percent initial rating for the period from January 29, 1993 to February 9, 2003, the appeal will otherwise be denied. 

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. 38 C.F.R. § Part 4. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. 

The low back disorder is rated as intervertebral disc syndrome. On January 29, 1993, when service connection became effective, a noncompensable rating was warranted for intervertebral disc syndrome which was postoperative, cured. A 20 percent rating was warranted for intervertebral disc syndrome which was productive of moderate impairment and manifested by recurring attacks. A 40 percent rating was warranted for intervertebral disc syndrome which was productive of severe impairment, manifested by recurring attacks with intermittent relief. A 60 percent rating was warranted for intervertebral disc syndrome which was productive of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc. In such cases, there was little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

The criteria for rating intervertebral disc syndrome were revised during the pendency of the Veteran's appeal (See 67 Fed. Reg. 54345-54349 (August 22, 2002)). Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1). 

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes. Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, the rating schedule was further revised with respect to evaluating the veteran's intervertebral disc syndrome. 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5243). Under the revised regulations, intervertebral disc syndrome is rated in one of two ways: either on the basis of the total duration of incapacitating episodes noted above (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on the basis of the "General Rating Formula for Diseases and Injuries of the Spine" which now provides that noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5243

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent disability rating was warranted for unfavorable ankylosis of the entire spine. Id.

In considering the changes, effective September 26, 2003, regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and the combined. Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

In the Statement of the Case, issued in June 2011, the RO also considered rating the Veteran's low back disorder as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or as lumbosacral strain, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003, codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 26, 2003). 

In January 1993 as now, arthritis substantiated by X-ray findings was rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Prior to the revision, effective September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, while a 20 percent rating was warranted for moderate limitation of motion. A 40 percent rating was warranted for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292. 

When the limitation of motion of the specific joint or joints involved was noncompensable under the appropriate Diagnostic Code, a rating of 10 percent was for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.25. Limitation of motion had to be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, arthritis was to be rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 

Note 1: The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

Note 2: The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions. 38 C.F.R. § 4.45 (f).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of 	disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59

In January 1993, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295. A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion. A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending and a loss of lateral spine motion, unilateral, in the standing position. A 40 percent rating was warranted for lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 

Under the regulatory revisions, which became effective September 26, 2003, the lumbosacral strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine noted above. 68 Fed. Reg. 51454-51456 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237). 

The law provides that where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so. VAOGCPREC 7-2003. The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria. However, and critical to this decision, the law also provides that revised criteria may not be applied to any time period before the effective date of the change. See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The Veteran has been provided with the old and new regulatory criteria, and the Veteran has submitted additional evidence in support of his claim since that time. Therefore, there is no prejudice to the veteran in the Board adjudicating the claim. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The law also recognizes that during an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective. Fenderson v. West, 12 Vet. App. 119 (1999)  

In October 2011, F. L. T., Jr., M.D., the Veteran's primary care physician, reported that the Veteran had long-term back pain since sustaining an injury in service. Dr. T. noted that pain was very subjective in nature and suggested that level of Veteran's back pain associated with the current 60 percent disability rating is no different than that in January 1993, when service connection became effective. 

An individual's degree of pain is very subjective in nature; and, therefore, the VA rating schedule evaluates disabilities on the basis of the functional limitations caused by various manifestations. 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). In addition to the manifestations in the diagnostic codes, the factors considered by the VA include more or less movement than normal, weakened movement, atrophy of disuse, excess fatigability, incoordination, swelling, and deformity, as well as pain and pain on motion. Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The evidence such as the report of a June 1993 VA examination, show that the Veteran's complaints of low back pain were very occasional and occurred without radiation. It was noted that he owned a tree removal business. On examination, the Veteran was in no apparent distress, and his low back was not tender to palpation. His range of motion was intact, and the examiner was able to raise the Veteran's leg to a normal degree. X-rays revealed asymmetry of the epiphyseal joints from L2 to S1, slight narrowing at L4-L5, and moderate osteophyte formation, most prominent in the area of L3. 

Private medical records show that the Veteran was treated on several occasions for low back pain. In August 1993, he injured his low back while lifting wood at work. In May 1996, he injured his low back lifting a log, causing him to miss 3 days of work. In December 1996, he sprained his low back and was unable to work for 15 days. In April 1998, the Veteran felt pain in his low back while lifting equipment. In July 2001, the Veteran experienced low back pain lifting a tree branch. In February 2003, and January and April 2004, the Veteran also complained of low back pain.

In September 2002, the Veteran was treated by the VA Rheumatology Service, in part, for complaints of a long history of back pain. However, the pain was reportedly not severe enough to wake him at night. On examination, he was mildly tender in the lower lumbar area and right sacroiliac joints. 

In October 2002, VA X-rays revealed osteoarthritis in both sacroiliac joints, greater on the right than the left. 

During VA treatment in November 2002, it was noted that the Veteran had a low back ache but no stiffness or muscle weakness. There was no paralysis, sensory changes, or gait disturbance. His strength was 5/5 in his upper and lower extremities, and his coordination was intact. His spine was straight, mobile, and nontender. 

In December 2002, the Veteran was treated by the VA Rheumatology Service for diffuse degenerative arthritis of his back and multiple joints. X-rays of the sacroiliac joints revealed some degenerative changes and spur formation. There was no ankylosis or changes consistent with spondylitis. He was reportedly doing well on Ibuprofen. 

In June 2003, the Veteran was treated in the VA Pain Clinic for pain in multiple joints, including his low back. He reported that walking made the pain worse and that it was better with medication. 

During treatment by VA Rheumatology Service in March 2004, it was noted that the Veteran had back and other joint area pain but that it was bearable with Ibuprofen and Darvocet. 

In July 2004, the Veteran was granted Social Security Disability Insurance due primarily to a back disorder and secondarily to degenerative arthritis in multiple joints. The Social Security Administration (SSA) found that his disability had begun on January 1, 2002. 

The evidence shows that since service connection became effective January 29, 1993, the Veteran's service-connected low back disorder has been manifested primarily by subjective complaints of pain. Although he generally had a good response to pain medication, he was treated occasionally for his low back disorder; and X-rays confirmed the presence of degenerative changes in the low back and sacroiliac joints. 

Given the VA's intention to recognize actually painful, unstable, or malaligned joints, the Board finds that effective January 29, 1993, the Veteran's back disorder symptoms approximated the criteria for an initial 10 percent rating. 38 C.F.R. § 4.59. At the very least, there is an approximate balance of evidence both for and against the assignment of a 10 percent rating. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. Accordingly, a 10 percent rating is warranted effective January 29, 1993 and to that extent, the appeal is granted. 

In arriving at this decision, the Board has considered the possibility of a still-higher rating under all of the potentially applicable rating criteria contained in the old and new regulations. However, the evidence dated between January 29, 1993, when service connection became effective, and February 10, 2003, when the 20 percent rating became effective, is negative for any manifestations suggesting a rating higher than 10 percent. During that time frame, the Veteran's spine was straight and mobile and, generally, nontender to palpation. There was no evidence of more or less lumbar spine movement than normal, weakened movement, atrophy of disuse, excess fatigability, incoordination, swelling, deformity, or gait disturbance. In addition, there was no evidence of muscle spasm on extreme forward bending and a loss of lateral spine motion, unilateral, in the standing position, nor was there pain radiating from the low back into the Veteran's lower extremities, an absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc. Finally, there was no evidence that the Veteran's low back disorder was productive of any more than slight impairment or that he suffered any incapacitating episodes as defined by the VA. Therefore, a 10 percent rating, and no more, was warranted for the Veteran's low back disorder for the period from January 29, 1993 through February 9, 2003. 

On February 10, 2003, the Veteran was examined in conjunction with his claim for SSA Disability Insurance. He complained of constant low back pain made worse by prolonged standing or walking or any type of use. He noted that Ibuprofen helped alleviate the symptoms. He was reportedly able to do some cooking and cleaning and was able to socialize with friends. He was also able to shower and to dress himself. 

On examination, the Veteran was in no acute distress. He had a slight left-sided limp but did not use any assistive devices. He needed no help changing for the examination nor did he need any help getting on or off the examination table. He was able to rise from his chair slowly without assistance. There was no scoliosis or kyphosis or any abnormalities of the thoracic spine. 

On further examination, the Veteran demonstrated the following decreased range of lumbar spine motion with significant muscle spasm: flexion to 50 degrees, extension to 0 degrees, lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally. Straight leg raising was positive at 40 degrees in the sitting position and at 60 degrees while lying down. The Veteran's strength was 5/5 in both hips and both knees without evidence of atrophy. Deep tendon reflexes were 2+/4 in both upper and lower extremities, and there were no sensory deficits. X-rays revealed retrolisthesis of L5 on S1 and straightening of the lordotic curve. 

Following the examination, the relevant diagnosis was degenerative joint disease in multiple areas. The examiner noted that the Veteran had a decreased range of motion in the lumbar spine with significant evidence of lumbar spasm. The examiner also noted that the Veteran had a significant loss at the right thumb and right hand. The examiner opined that the Veteran was markedly restricted from heavy lifting and carrying and moderately restricted from prolonged standing or prolonged walking. 

During VA treatment in in April 2003, the Veteran complained of arthritis, primarily in his hands. He appeared well and in no distress. In June 2003, the Veteran's low back pain was reportedly worse with walking. In January 2004, it was noted that he continued to take Ibuprofen for low back pain. During treatment by the VA Rheumatology Service in March 2004, it was noted that the Veteran had degenerative joint disease of multiple joints and the spine. He reported that the pain was bearable with Ibuprofen and Darvocet. 

Evidence dated between February 10, 2003 and July 29, 2004, when the Veteran's 60 percent disability rating for a low back disorder became effective, shows that in addition to subjective complaints of pain, he demonstrated limitation of flexion to 50 degrees, muscle spasm, and straightening of the lordotic curve. However, there was no evidence of ankylosis, weakened movement, atrophy of disuse, excess fatigability, incoordination, or swelling. The Veteran continued to have a good response to pain medication. There was no evidence of chronic, separately identifiable orthopedic or neurologic disorders, nor were there any incapacitating episodes as defined by the VA. 

While February 2010 examiner opined that the Veteran was markedly restricted from heavy lifting or carrying, that opinion was based on impairment cause by multiple joints, including the right thumb and low back. There was no evidence that the Veteran was markedly restricted due to back pain, alone. In addition, there was no finding that the lumbar spine was productive of severe limitation of back motion or severe impairment, manifested by recurring attacks with intermittent relief. These findings do not meet or more nearly approximate the criteria for a rating in excess of 20 percent under any of the applicable regulations. 

Because the evidence does not show a rating in excess of 20 percent prior to July 29, 2004, the Board finds the Veteran's contentions moot with respect to his claim of entitlement to an earlier effective date for a 60 percent rating for his service-connected low back disorder. 

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected low back disorder. 38 C.F.R. § 3.321(b)(1) (2015). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008). However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here. From January 29, 1993 through February 9, 2003, the Veteran's service-connected low back disorder was manifested, primarily by X-ray evidence of degenerative changes and subjective complaints of longstanding pain. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295. For the period from February 10, 2003 through July 28, 2004, it was additionally manifested by muscle spasm with flexion to 50 degrees, and straightening of the lordotic curve. Those manifestations were contemplated by the law and regulations then in effect. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243, 5293, 5295. For all musculoskeletal disabilities, the rating schedule contemplated functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplated factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's service-connected low back disorder, because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Because all of the elements in Thun must be met, the Veteran does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.




ORDER

Effective January 29, 1993 through February 9, 2003, a ten percent rating for a low back disorder is granted. . 

Effective February 10, 2003 through July 28, 2004, a rating in excess of 20 percent is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


